Mr. Justice GRIER
delivered the opinion of the court.
The declaration .charges that the plaintiff below was employed by Cucullu, as a broker, to sell a plantation; that he effected a sale on terms satisfactory to Cucullu; that the sale was consummated, by delivery of the property and receipt of the purchase money; and that for these services the plaintiff was entitled to a brokerage of two per cent., which Cucullu refused to pay.
The facts of the case are stated by the court below in the nature of a special verdict, finding the allegations of the declaration to be supported by the evidence.
It has been objected here, that such a contract cannot be proved by one witness, according to the law of Louisiana. That objection should have been made to the court below, if it is worth anything. But the case stated, made by the judge to whom the. cause was submitted, finds facts, and not evidence of facts; consequently, this'court cannot inquire, unless upon some bill of exceptions properly taken, whether the evidence was sufficient to justify the finding of the court. It would be granting a new trial, beca ¡se the verdict is not sup*87ported by the evidence, without any bill of exceptions to the admission of testimony or to the charge of the court.
The judgment of the court below is therefore affirmed.